                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


Kemuel Godoy-Guzman,              )
                                  )
       Plaintiff,                 )
                                  )
vs.                               )            Case No. 17-cv-2660-HLT
                                  )
Unified Government of Wyandotte   )
County and Kansas City, Kansas,   )
                                  )
       Defendant.                 )
__________________________________

                       FIRST AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 17) to amend the Scheduling Order

(ECF No. 11). For good cause shown, the motion is granted and the Scheduling Order is

amended as follows:

                   Event                                 Deadline/Setting

 Mediation completed                                     January 18, 2019

 All discovery completed                                 January 14, 2019

 All potentially dispositive motions (e.g.,
                                                          March 5, 2019
 summary judgment)

 Proposed pretrial order due                             January 31, 2019

 Pretrial conference                              February 12, 2019, at 9:00 a.m.
      All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

      IT IS SO ORDERED.

      Dated: November 13, 2019 at Kansas City, Kansas


                                                 s/ James P. O’Hara
                                                James P. O’Hara
                                                United States Magistrate Judge




                                            2
